Title: Abigail Adams to Abigail Bromfield Rogers, 30 July 1786
From: Adams, Abigail
To: Rogers, Abigail Bromfield


     
      My dear Madam
      London july 30th 1786
     
     When I returnd yesterday from a litle excursion which we had made for a week into the Country of Essex to the seat of mr Brand Hollis, an excelent Englishman I had the pleasure of finding your obliging favour of june 4th. Mrs Copley had informd me a fortnight before of your safe arrival. I must congratulate you upon setting your foot again upon American ground. To Say that I love it above all other countries is only imitating the passion common to all Nations, each of which has something to endear it to its Natives, something which he prizes beyond what he can find elsewhere. Such are the friendships We form and the habits we contract in early youth. We do not easily part with what we look to as our solace and comfort, even tho we suffer a partial Seperation.
     I am Sorry to find that you met with any thing to give pain when you ought to have received commendation and satisfaction. The first impressions here upon mr Rogers’s departure were not favourable to him or to the character of Americans. Many censured him who had nothing to do in the matter. Mr Adams uniformly justified him, and your Friend always advocated for his conduct. A very little time however silenced those who were the first to complain and the remittances which arrived soon after mr Rogers’s departure turnd the tables, and each one was wondering why he went away, and wishing he had staid. Such was the conversation I frequently heard repeated, so that I do not think but mr Rogers’s credit here is in as high estimation as it was in the most Prosperous time of commerce.
     I miss you much I assure you and shall always esteem those hours Spent with you as some of the pleasentest I have known in England. I hope your Health will not be injured by your voyage, and that you will find mrs L  for whom I have been much concernd, re­coverd from her illness. My Regards to her whenever you meet. I do not Say compliments my esteem for her deserves a name more expressive.
     Your Young Friend writes you by a New Name. Mrs Copley can tell you that she was witness to the change. May it prove, as it at present appears productive of happiness.
     I Shall always rejoice to hear from you. My Regards to mr Rogers, who I believe was formd on purpose for you and was more fortunate than the Souls which dr Watts tells us who lost their fellows on the road and never join their hands. Mr Adams joins in wishes for your Health and happiness with Your Friend
     
      AA
     
    